Grason, J.,
delivered the opinion of the Court.
The controversy in this case grows out of the conflicting claims of the appellants, who are the representatives of John *125Hays, and the appellees, who are the representatives of Ann M. Hays, to seven United States bonds, each for one thousand dollars. The record shows that John Hays made a schedule of these seven bonds, the number of each being given, as well as its value and elate, and on the 14th March, 1867, executed an assignment thereon in the following words : “For value received I assign the within U. S, bonds to Ann Maria Hays;” signed “John Hays,” and witnessed by S. J. Edwards. The bonds were in hank in a package, endorsed “'§7000 5-20 bonds, the property of John Hays or Ann Maria Hays, deposited for safe-keeping.” It further appears that John Hays collected the interest upon them down to the time of his death, although during several years of that time Ann Maria Hays kept a separate hank account, and that after his death these bonds were delivered to his executor without objection made by the appellees. John Hays made his will on the 19th January, 1867, by which, after some special bequests, he gave and bequeathed “ all the rest and residue of his personal estate of every' description, money's, bonds, notes, judgments, evidences of debt, furniture and all other personal property of every kind and description,” to his wife, the said Ann Maria Hays. Mrs. Hays died a short time before her bus-band, John Hays. The decision in Glenn vs. Belt, 7 G. & J., 362, conclusively settles the question now before us.
Section 304 of Article 93 of the Code provides that no devise, legacy or bequest shall lapse or fail of taking effect by reason of the death of the devisee or legatee in the lifetime of tlie testator, but that any such devise, legacy or bequest shall have the same effect and operation in law as if such devisee or legatee.bad survived the testator. The Court of Appeals, in the case of Glenn vs. Belt, before referred to, have construed this section of the law, and they decided that the time of the transfer is the death of the testator, and that the persons to whom the transfer is made are those in esse, entitled by law to tbe distribution of the legatee.’s. estate in. case of intestacy ; that is, his representa*126tives. If then the assignment of the bonds made by the husband to the wife in March, 1867, was not valid, it is clear that they passed under the residuary clause of his will to his wife, and she having died in the life-time of the testator, that at his death they would pass to her representatives, the appellees in this case. But even if the assignment was a valid one, and these bonds vested absolutely in Ann Maria Hays, at her death they again became vested in John Hays, her husband, under the provisions of the Code, and again became subject to the operation of the residuary clause of his will, and would pass thereunder in exactly the same manner as if they had been acquired by him by purchase or in any manner other than by inheriting them from his wife. But it has been contended that the testator, by executing the assignment to his wife, manifested his intention to exclude these bonds from the operation of his will. In this view we cannot concur. It is evident from all the circumstances surrounding the transaction and the parties, that it was John Hays’ intention that his wife and her representatives should have these bonds. His will was made in January, 1867, by which all his bonds were bequeathed to her, and afterwards, in March of,the same year, when he executed the assignment of the seven bonds he made no change in his will, still manifesting the intention that his wife should-have all the property not specifically devised to others, and even after her death he still made no alteration in his will, thereby still showing his intention that her representatives should take what he had bequeathed to her. In the view we have taken of this case it is immaterial whether the assignment of the bonds to Ann Maria Hays was valid or invalid, and consequently it becomes unnecessary to notice the exceptions to evidence which are set out in the record.
(Decided 22nd June, 1875.)
The order of the Orphans’ Court from which this appeal was taken will be affirmed.
Order affirmed, and causq remanded.